The plaintiff, a minor, while in the employ of the defendant, in its dyeing room, guiding or steering cloth as it wound upon a wooden cylinder attached to a revolving rod or shaft, running through its center, came in contact with the battered and burred end of the shaft, which projected beyond the socket or gudgeon, and caught his clothing and broke his thigh and leg. In this action to recover for said personal injury the complaint alleged negligence and wilfulness in failing to provide safe machinery and in not warning plaintiff, a boy about ten years old, of the danger. Plaintiff recovered judgment for three thousand dollars.
Appellant's first exception claims error in allowing the witness. Manning DeMedicis, to testify that defendant "did know that said piece of machinery was in the condition described by the witness, and that it was unsafe and dangerous to persons of any experience, and especially a person of tender years, as the said Herman Plunkett was at that time, to work in and around." the objection *Page 317 
being that the witness should have been required to state facts showing the knowledge of the defendant company. The witness was not examined regularly in open court, but counsel for defendant admitted that, if present, he would swear as stated, subject to defendant's general objection to the competency of this testimony. The appellant failed to bring itself within the rule that, in order to review the decisions of the Circuit Court as to the competency of testimony, the record must show the specific ground of objection urged before the Circuit Court or the specified ground upon which the Court rested the ruling. Colvin v.Oil Co., 66 S.C. 68, 44 S.E., 380; Gwynn v. Tel. Co., 69 S.C. 443,48 S.E., 460; Pooler v. Smith, 73 S.C. 107,52 S.E., 967, and numerous other cases. This rule, which may seem technical to some, is designed (1) to prevent the interruption of a trial by captious or ill-considered objections to testimony; (2) to have the trial Court fairly apprised of the particular ground of objection; (3) to enable the appellate Court to confine its review to the specific point ruled by the trial Court.
Second and third exceptions. The witness DeMedicis, over general objection, was permitted to testify further that immediately after the injury, on the same day, the witness, by the direction of the defendant, ground off or helped to grind off the burred edges of the piece of machinery above referred to, and that the said machinery was, soon after that accident, thrown aside as unfit for use.
The witness Henry Plunkett was, over specific objection that the condition of machinery after an action cannot be proven, allowed to testify that the day after the accident the burrs were ground off the end of the rod, and that, after a few days' use, it was put on the scrap pile and a new one put in its place.
The appellant strenuously contends that the rulings were erroneous. The exception to the first mentioned ruling cannot be considered, because the ground of objection was not presented to the trial Court. However, the objection to the *Page 318 
testimony of Plunkett was specific, and to that point our attention must be directed. In the case of Farley v. Basketand Veneer Co., 51 S.C. 229, 28 S.E., 193, two members of the Court were of the opinion that testimony tending to show that defendant, after the accident had occurred, resulting in the injury complained, has taken additional precaution to prevent the recurrence of such an action, is not admissible. The other two members of the Court were of the opinion that whatever right the defendant had to object to the testimony in behalf of the plaintiff, as to subsequent precaution, was waived and the testimony rendered harmless by the introduction in its behalf of testimony establishing such fact. So that the real point of difference among the members of the Court was not as to the rule stated in the opinion of Chief Justice McIver, but as to whether appellant, under the circumstances as developed in that trial, could invoke its enforcement.
The reasons for the rule, that evidence of repairs and precautions after an accident is inadmissible to show negligence at the time of the injury, are so well stated by Chief Justice McIver in Farley's case, supra, that we do not deem it necessary to repeat them, and the question may be regarded as settled under the case of Worthy v. Jonesville Oil Mill, 77 S.C. 73. The authorities in support of the rule are abundant in other jurisdictions; some of which are ColumbiaR.R. Co. v. Hawthorne, 144 U.S. 202; Shinners v. Proprietors,etc., 154 Mass. 168; 26 Am. St. Rep., 226; Corcoran
v. Peekskill, 108 N.Y., 151, 15 N.E. Rep., 310; GeorgiaSouthern Ry. Co. v. Cartledge, 116 Ga. 164,42 S.E. Rep., 405; Nalley v. Hartford Carpet Co., 51 Conn., 524, 50 Am.Rep., 47; Hodges v. Percival, 132 Ill., 53,23 N.E. Rep., 423; Terre Haute, etc., R.R., v. Clem, 123 Ind., 15,23 N.E., 965; 18 Am. St. Rep., 303; Hudson v. Chicago, etc.,R.R. Co., 59 Iowa, 581, 44 Am. Rep., 692; Standard OilCo. v. Tierney, 92 Ky., 367, 36 Am. St. Rep., 595; 21 Ency. Law, 2d ed., 519; Elliott on Evi., par. 186. *Page 319 
The unaltered condition of machinery soon after an accident may have reasonable tendency to show its condition at the time of the accident, and possibly where the condition of the machinery at the time of the accident is disputed by the defendant, and the facts cannot otherwise be shown, it may be permissible to show its then condition by the nature of the alterations or changes made soon after the accident, the jury being cautioned not to consider the testimony as showing negligence or the consciousness of negligence at the time of the accident, but as tending to show only the condition of the machinery at that time.
In this case, however, almost every witness examined for plaintiff, as well as for defendant, testified that the rod had become battered and burred before the accident, and testimony as to the subsequent repairs was wholly unnecessary and unimportant with the view to show the condition of the machinery at the time of the accident. Such could not reasonably have been the purpose of the testimony, and the only effect it could have had was to suggest an inference that the alterations were made because it was negligent to use the machinery in the former condition. The real issue was not whether the rod was burred at the time of the accident, but whether its use in that condition was negligent under the circumstances. The testimony which was admitted made it necessary for defendant to explain when and why the burred end of the rod was emeried, but the fact that this was done ought not to have the effect of relieving the ruling of its harmfulness. We do not think there was, in this case, any waiver by defendant of its right to exclude the testimony, nor was there any such proof by it as to render the testimony harmless. The third exception should, therefore, be sustained.
Fourth exception. It is contended that the Court erred in charging the jury as follows: "I have charged the law on both sides, and that means that counsel on each side have delivered the law according to their view of the facts. The *Page 320 
plaintiff assumes the facts to be his way and delivers it in that way. The defendant assumes the facts to be their way and states the law that way. So, if the facts be as the plaintiff assumes them to be, you are bound to find for the plaintiff, and if the facts are as the defendant assumes them to be, you are bound to find for defendant. Now, let me come midway betwixt them."
It is argued that this charge tended to mislead the jury and make them believe the requests to charge by appellant were not law. We do not so construe the charge. It is not contended that the Court charged thereafter any erroneous proposition of law. It was, of course, proper for the Judge to stand midway between the contending parties, to take sides with neither in assuming the facts in dispute, and to declare the law impartially.
The Court being equally divided, the judgment of the Circuit Court stands affirmed.
MR. JUSTICE WOODS concurs with MR. JUSTICE JONES.